Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,11-16,21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Apprille, Jr. et al.(6,035,537) in view of Walker et al.(7,197,825).
Apprille shows a razor cartridge with most of the recited limitations of claim 9 including;
an elongated housing defining a central open area (center of figure 2), and, adjacent each short edge of the housing, 
a plurality of blades (18) disposed within the open area of the housing; and 
a pair of clips (42), each clip having a first leg (66) and a second leg (68), the first leg 

wherein the opening is spanned by a portion of the second leg to define an elongated empty space within the opening which extends along a height of the channel support member (see figures 7-10).
and wherein the elongated empty space is defined on at least three sides by interior surfaces of the channel support member (see marked figure 5 below).  See also figure 2 for another perspective on this opening.

    PNG
    media_image1.png
    538
    1077
    media_image1.png
    Greyscale

Examiner notes that the opening is an empty 3D space with 6 sides.  It is open on the top and bottom sides, and closed on the front, back, left and right sides.
	As seen in strikethrough above, Apprille’s first leg is not in an aperture.  This makes sense for Apprille, as his cap (22) is small and does not project much beyond the clip. However, many end-users desire a larger cap area, for a smoother gliding/lubricating surface. In this situation, it is known to have the clip’s first leg be in an aperture near the cap. An example of this is seen in Walker’s figure 5, with a larger 
	In regard to claims 11 and 13, the blade positioning elements (28) can be seen in the cover figure.
	With respect to claim 12, the additional blade positioning elements (36) can be seen in the cover figure.
	As for claims 14 and 21, the open area is between the newly-added clip receiving aperture (which is, of course, in line with the clip) and the clip receiving channel, as seen in the cover figure.
	With regard to claims 15 and 22, Apprille’s clips are 0.45mm thick (line 2, column 3) and fit within the channel (compare figure 5, without the clip, to figure 7, with the clip).  Accordingly, the channel is “at least 0.05mm deep”.
	In regard to claim 16, see figure 10 for the second leg (68) spanning and covering the two surfaces of the opening.

Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Apprille, Jr. et al.(6,035,537) in view of Walker et al.(7,197,825), as set forth above, and further in view of Witkus (2011/0203120) and Brown et al.(6,185,823).
In regard to at least claims 10 and 17-20, Apprille’s channel support member is not C-shaped with opening facing down.  Witkus (figures 2,3,5,7,9) and Brown (figures 14-16) show that it is well known for cross-sections of the plastic to be C-shaped in the 
In regard to claims 18-20, see the analysis for claims 11-13 above.
Claims 9,11-16, 21 and 22 are included in this rejection, as the modified C-shape shows, in a different way, the claimed three sides of the empty space.

Claims 2-8 are allowed.

Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s Terminal Disclaimer has been approved.
In regard to the 103 rejection by Apprille-Walker, Applicant’s arguments are not convincing because Applicant has only considered the sides of the empty space in 2 dimensions.  As seen in the rejection above, Apprille’s empty space has three dimensions, and this has 6 sides, 4 of them closed, and two open.
	With respect to the 103 rejection by Apprille-Walker-Gilder, Applicant’s arguments are moot due to the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724